Bloodwokth, J.
The accused was convicted of pointing a gun at his wife. The special grounds of»the motion for a new trial are all based upon the fact that his wife was allowed to testify against him. In an explanatory note to his approval of the amendment to the motion for a new trial, the judge shows that he fully instructed the wife as to her rights under section 1037 of the Penal Code of 1910, and that thereafter she “answered all questions propounded freely and voluntarily, and was in no instance ordered by the court to make answer to any question propounded. On cross-examination by counsel for the accused the witness answered that she did not wish to testify against her husband, and did not want to see him prosecuted. Defendant’s counsel then moved to exclude the testimony of the witness, on the ground that she did not want to swear against- her husband.” Under this qualifying note there is u<~> merit in the amendment to *698the motion for a new trial. If, however, it was error to admit the evidence of the wife, the nncontradicted evidence of the other witness demanded a verdict of guilty.

Judgment affirmed.


Broyles, O. J., and Lulce, J., concur.